Title: Aug. 9th. Saturday
From: Adams, John Quincy
To: 


       We Left Roye this morning about 5. o’clock and rode as far as Chantilly without Interruption. We dined at Chantilly, and I went to see the Gardens and Stables of the Prince de Condé to whom this Place belongs. The Stables are a fine Piece of Architecture, and every thing is in order. There are 240. horses in them, and each horse has his own manger; with his name over it. Inside of the building is this Inscription.
       Louis Henri, de Bourbon. 7 me. Prince de Condé À fait Construire ces batimens, Et ceux qui en dependent, commencés en 1719, et achevés, en 1735.
       The Gardens are Superb; there is a small river which runs down from above the Gardens, and furnishes all the jet d’eau’s with water. There are in the Gardens several small, houses, which on the outside look like Peasants hut’s, but are most elegantly furnish’d, and are beautiful inside. There is an equestrian Statue of the Connetable de Montmarenci in bronze, and a marble Statue of the grand Condé. We left Chantilly at about 4. o’clock P.M. and arrived at Paris at about 7. o’clock in the evening. The Land as I have already said is very good thro’ Holland but is miserable from the entrance of the Emperor’s Dominions to Antwerp, for the Space of 10 leagues, from Antwerp, to several Posts this side of Cambray; there is perhaps not better Land, nor more universally cultivated, in Europe. From thence to Paris, it is still good, but not extraordinary. The Road is as Follows.
       From the Hague to Rotterdam. 3 Dutch, Hours which make about 12. English Miles.
       From Rotterdam (after passing the Maes) to Moerdyk 6. Hours.
       Passage of the Moerdyk about 3. English Miles.
       From Moerdyk to —— 3 Hours.
       From —— to —— 5.
       From —— to Antwerp. 5.
        
     
      
      
      Posts.
     
     
      From Antwerp to 
      Mechlin
      2.
      
     
     
      
      Bruxelles.
      2
      1/2
     
     
      
      Halle.
      1
      1/2.
     
     
      From Halle to
      Braine le Comte
      2.
      
     
     
     
      
      Castillan Casteau
      1
      1/2
     
     
      
      Carignan Quaregnon
      1
      1/2
     
     
      
      Quievraing
      1
      1/2
     
     
      
      Valenciennes
      1
      1/2.
     
     
      
      Bouchain
      2.
      
     
     
      
      Cambray
      1
      1/2
     
     
      
      Bon-Avis Bonavy
      1
      1/2
     
     
      
      Fins
      1
      1/2
     
     
      
      Peronne
      2.
      
     
     
      
      Marché le Pot
      1
      1/2
     
     
      
      Fonches
      1.
      
     
     
      
      Roye
      1.
      
     
     
      
      Conchy les Pots
      1
      1/2
     
     
      
      Cuvilly
      1.
      
     
     
      
      Gournay
      1.
      
     
     
      
      Le Bois de Liheu
      1.
      
     
     
      
      Chantilly
      2.
      
     
     
      
      Luzarches
      1
      1/2.
     
     
      
      Ecouen
      1
      1/2.
     
     
      
      Saint Denys
      1.
      
     
     
      
      Paris
      1.
      Post Royal
     
    
   In Holland there are no establish’d Posts. If a Person wants horses, he must make a private agreement for them. In the Dominions of the Emperor you pay 3. schellings, (near 2. shillings sterling) for each horse per post and commonly 2. schellings to the Guide, and in France you pay 1. Livre 5. Sols. per post for each horse, and to the Postillions commonly 15. sols, altho’ their due is no more than 5.
      